Citation Nr: 1108758	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  05-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals, right knee injury, status post medial meniscus tear with traumatic arthritis and painful motion.

2.  Entitlement to a rating in excess of 10 percent for residuals, right knee injury, with lateral instability.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the increased rating issues on appeal for additional development in October 2009.  The requested development has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board in its October 2009 decision also granted entitlement to service connection for a left knee disorder as secondary to a service-connected right knee disability and referred the issues of entitlement to service connection for anxiety and depression, and entitlement to TDIU to the agency of original jurisdiction (AOJ) for adjudication.  A review of the record reveals that a November 2009 rating decision established service connection for left knee arthritis and assigned a 10 percent rating.  There is no indication of any action on the issues of entitlement to service connection for anxiety and depression, and entitlement to a TDIU.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Rice v. Shinseki, 22 Vet. App. 447 (2009), has held that claims for higher evaluations also include a claim for TDIU when the appellant claims he is unable to work due to a service-connected disability.  It was noted, however, that the separation of TDIU and a determination on an increased disability rating is not prohibited.  Id. at 455, n. 7; see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  In light of the evidence in this case, the Board finds the TDIU issue is more appropriately addressed as a bifurcated issue and must be remanded for development and AOJ adjudication.

The Board also notes that the Veteran submitted a VA Form 21-8940 in January 2010 asserting that he was unemployable as a result of severe arthritis in both knees that may be construed as raising the issue of entitlement to a rating in excess of 10 percent for left knee arthritis.  The Board finds this matter and the pending service connection claim for an acquired psychiatric disorder are inextricably intertwined with the TDIU issue remaining for appellate review and must be addressed upon remand. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's residuals, right knee injury, status post medial meniscus tear with traumatic arthritis and painful motion are manifested by X-ray evidence of arthritis with no more than leg flexion limited, including as a result of pain and dysfunction, at 30 degrees.

3.  The Veteran's residuals, right knee injury, with lateral instability are productive of no more than slight knee impairment.

4.  The competent and most probative evidence of record does not demonstrate any unusual circumstances related to the right knee disabilities beyond that contemplated by the presently assigned service-connected disability ratings.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for residuals, right knee injury, status post medial meniscus tear with traumatic arthritis and painful motion are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a Diagnostic Codes 5260 (2010).

2.  The criteria for a rating in excess of 10 percent for residuals, right knee injury, with lateral instability are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a Diagnostic Codes 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran by correspondence dated in September 2004, February 2008, February 2009, and October 2009.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to these matters was provided in February 2008.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available evidence includes service treatment records, VA treatment and examination reports, private hospital records, Social Security Administration (SSA) records, and lay statements and testimony in support of the claims.  In correspondence dated in October 2009 VA, in essence, notified the Veteran of his responsibility to provide information as to any additional evidence pertinent to his claims.  He was provided a supplemental statement of the case in October 2010 adjudicating his claims subsequent to the receipt of SSA records.  In correspondence dated in November 2010 the Veteran reported that he had no additional evidence to provide in support of his appeal.  Although VA treatment records were last obtained and associated with the claims file in March 2008, the Board finds there is no indication that additional evidence exists pertinent to the issues on appeal.  Further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.


Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

The absence of contemporaneous medical evidence may be weighed as a factor in determining the credibility of lay evidence, but lay evidence cannot be determined to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).



5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.


5010
 Arthritis, due to trauma, substantiated by X-ray findings:

Rate as limitation of motion of affected part, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010)

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
5261
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).

Normal knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59 (2010).

The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2010).  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

VA General Counsel precedent opinion has held that a separate rating under Code 5010 for traumatic arthritis was permitted when a Veteran who was rated under Code 5257 for other knee impairment (due to lateral instability or recurrent subluxation) also demonstrated additional disability with evidence of traumatic arthritis and a limitation of motion.  See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are also permissible for limitation of flexion and limitation of extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

A separate rating, however, must be based upon additional disability.  For example, when a knee disorder is already rated under Code 5257 the Veteran must also have limitation of motion under Code 5260 or Code 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

Factual background and Analysis

In this case, service treatment records show the Veteran sustained a posterior tear to the right medial meniscus in January 1970.  Records show he underwent arthrotomy of the right knee joint with right medial meniscectomy in April 1970.  

VA examination in September 1999 revealed severe osteoarthritic changes to the right knee.  The examiner noted the Veteran wore braces on his knees.  He had a normal gait with no signs of abnormal weight bearing or limited function on standing and walking.  There was no evidence of heat, redness, swelling, effusion, drainage, abnormal movement, instability, or weakness of the right knee joint.  Range of motion was normal from 0 to 140 degrees with no effect on joint motion due to pain.  An August 2000 examination report noted right knee motion from 0 to 120 degrees with pain.  It was also noted that drawer and McMurray's testing could not be performed due to pain.  There was some instability and weakness at the knees due to pain, but no evidence of heat, redness, swelling, effusion, drainage, or abnormal motion.  

VA examination in March 2001 revealed swelling of the right knee without heat, redness, or tenderness.  The swelling appeared to be a bone swelling.  Flexion was limited from 0 to 90 degrees.  There was tenderness on palpation around the knee joint and crepitus with range of motion.  The knee appeared unstable on lateral movement, but was stable anteroposteriorly.  It was noted that range of motion was additionally limited by pain, fatigue, and lack of endurance.  An addendum report noted that X-ray examination revealed moderate general arthritic changes of the right knee with medial joint compartment narrowing, marginal osteophyte formation, and patellofemoral degenerative changes.  

A May 2001 VA medical statement noted the Veteran had degenerative arthritis of both knees that was significantly limiting for his occupation.  A July 2004 private medical report noted limitations to climbing on ladders and kneeling.  Correspondence from a prospective employer in July 2004 noted the limitations to climbing and kneeling and, in essence, found he was not qualified for heavy construction work.  An August 2004 VA medical statement noted the Veteran had medical problems including severe degenerative joint disease of both knees.  It was noted that the Veteran had "tried unsuccessfully to work secondary to his bilateral knee pain, stiffness and inflammation."  The staff physician stated that it was his strong medical opinion that the Veteran was unable to engage in and maintain gainful employment secondary to his multiple medical problems to include his disabling knee conditions.  

In correspondence dated in August 2004 the Veteran, among other things, requested a higher rating for his right knee disability.  He also claimed that he had been denied employment because of his knee problems.  

VA examination in September 2004 revealed surgical scarring and swelling of the right knee.  The examiner noted range of right knee motion from 0 to 120 degrees with pain beginning at 90 degrees.  It was noted that range of motion was additionally limited by pain, fatigue, weakness, and lack of endurance.  Motion was not additionally limited by incoordination.  Drawer and McMurray's testing of the right knee was abnormal with slight instability.  The examiner also noted locking pain, joint effusion, and crepitus to the right knee.  A November 2004 VA Vocational Rehabilitation and Employment determination found the Veteran was "not feasible for rehabilitation purposes."  

Private medical records associated with the Veteran's SSA claim dated in February 2005 revealed degenerative joint disease involving both knees with decreased strength, decreased range of motion and pain associated with motion, and decreased sensation medially.  The examiner noted decreased right knee flexion to 80 degrees with pain on range of motion and crepitus.  

At his personal hearing in July 2007 the Veteran testified that his right knee disabilities had gotten worse.  He stated that he had received VA treatment including a series of injections to lubricate his right knee joint.  He reported that he used pain relief medication and a muscle relaxer and used a cane for mobility and stability.  He reported he could only walk 30 to 40 steps without stopping to rest and that he was unable to kneel, to squat, or to stand for prolonged periods of time.  He stated he had been told that he was not a candidate for knee replacement until he lost some weight.  He reported that his knee was loose and unstable when he was not wearing his brace.  

VA treatment reports dated in April 2007 noted the Veteran had had increased knee pain and that he had fallen twice.  A May 2007 report noted a correctable varus deformity to the right knee with 1+ effusion and a well-healed medial surgical scar.  There was tenderness to palpation to the medial joint line and a positive grind test with crepitance.  Anterior drawer testing was 1+, but posterior drawer testing was negative.  Range of motion was from 0 to 110 degrees.  The diagnosis was severe degenerative joint disease.  The examiner noted, in essence, that a statement concerning the Veteran's ability to work could not be provided as he had requested.  X-ray examination revealed severe degenerative arthritis involving the medial compartments.  A January 2008 report noted the Veteran was not a candidate for a total knee replacement due to obesity.  A February 2008 report noted he had fallen due to knee locking including once in the shower and once in his backyard.  

In a March 2008 statement the Veteran's spouse reported that his knee conditions had changed drastically over the past five years and numerous times his knee had buckled causing him to stumble or fall.  She noted that his knee buckling had become much more frequent and unpredictable and that he now used a walker.  In an undated statement I.V. reported that he had known the Veteran for six years and that his condition worsened with each passing year.  He stated that he had witnessed the Veteran fall when his knee buckled.  

A September 2008 VA examination report noted the Veteran presented a written statement with symptoms including constant and severe knee pain, an inability to stand for five minutes including as due to severe knee pain, waking up at night even after taking pain medication, extreme weakness in the knee and hips causing instability, an inability to kneel, squat, or put on his socks, extreme pain when using stairs, and having his knees buckle twice.  The examiner noted the Veteran appeared to have difficulty arising from his chair, but that he was able to walk without braces and without his walker for very short distances being extremely careful.  There was genu varus to the knees, bilaterally, of approximately 10 degrees, but no apparent varus thrust with walking.  There was a mild suggestion of effusion in the right suprapatellar pouch area without ballottement in the patella.  The knees were equal in circumference in the supracondylar area, but the right calf measurement was 18 inches compared to 17 inches on the left.  

Right knee range of motion was from 0 to 75 degrees with pain throughout motion.  Lachman's and pivot shift testing were negative on the right.  There was no subluxation of the tibia more than just a couple of millimeters with Lachman's testing on each knee.  The right knee medial and lateral ligaments were strong.  The anterior and posterior cruciate ligaments were normal with less than five millimeters of motion at extension and in 30 degrees of flexion and at the maximum degree of flexion the Veteran would allow.  McMurray's testing was negative to the medial and lateral menisci.  There was crepitus to both knees throughout range of motion.  It was noted that range of motion studies were repeated three to four times and that there appeared to be some increasing fatigue, weakness, and lack of endurance with increasing number of repetitions.  There was mild effusion of each knee, but no evidence of instability, redness, or heat.  The diagnoses included severe right knee degenerative arthritis with mild to moderate varus deformity.  

In his January 2010 application for VA TDIU benefits the Veteran asserted that he was unable to secure or follow any substantially gainful occupation because of severe degenerative arthritis in both knees.  He stated he had been too disabled to work since April 2004.  In correspondence dated in November 2010 he reported that he had no additional evidence and requested that the Board adjudicate his appeal.  

Based upon the evidence of record, the Board finds the Veteran's residuals, right knee injury, status post medial meniscus tear with traumatic arthritis and painful motion are manifested by X-ray evidence of arthritis with varying degrees of limited flexion but in no case is there no more than leg flexion limited, including as a result of pain and dysfunction, at 30 degrees.  The evidence shows that right knee motion in March 2001 was limited from 0 to 90 degrees and in September 2004 was from 0 to 120 degrees with pain beginning at 90 degrees.  It was noted that range of motion was additionally limited by pain, fatigue, weakness, and lack of endurance.  A February 2005 SSA examination revealed decreased right knee flexion to 80 degrees.  An April 2007 treatment report, however, noted range of motion from 0 to 110 degrees.  On VA examination in September 2008 right knee range of motion was from 0 to 75 degrees with pain throughout motion and the appearance of some increasing fatigue, weakness, and lack of endurance with repetitions of motion.  The overall evidence, however, does not demonstrate right knee flexion limited to 15 degrees or less or that the Veteran has any limitation of extension as to warrant higher or separate ratings.  Therefore, entitlement to a rating in excess of 20 percent for residuals, right knee injury, status post medial meniscus tear with traumatic arthritis and painful motion must be denied.

The Board also finds that the Veteran's residuals, right knee injury with lateral instability are manifested by no more than slight knee impairment.  The evidence shows that on examination in March 2001 the Veteran's right knee appeared unstable on lateral movement, but was stable anteroposteriorly.  VA examination in September 2004 also revealed a right knee abnormality with slight instability on drawer and McMurray's testing.  The examiner noted locking pain, joint effusion, and crepitus to the right knee.  Lay statements submitted in support of the claim noted the Veteran had fallen as a result of knee instability.  A February 2008 VA treatment report noted he had fallen due to knee locking.  

On VA examination in September 2008 the examiner noted Lachman's and pivot shift testing were negative on the right.  There was no subluxation of the tibia more than just a couple of millimeters with Lachman's testing on each knee.  The right knee medial and lateral ligaments were strong.  The anterior and posterior cruciate ligaments were normal with less than five millimeters of motion at extension and in 30 degrees of flexion and at the maximum degree of flexion the Veteran would allow.  McMurray's testing was negative to the medial and lateral menisci.  Although the Veteran contends that his service-connected right knee disability manifested by lateral instability is more severely disabling, the objective medical evidence demonstrates no more than a slight impairment.  The clinical findings of the September 2008 VA examiner are found to be persuasive.  The report demonstrates that a thorough examination was conducted and the findings as to instability are consistent with the other objective medical findings of record.  Therefore, entitlement to a rating in excess of 10 percent for residuals, right knee injury, with lateral instability must be denied.

The Board further finds there is no evidence of any unusual or exceptional circumstances related to the service-connected right knee disorders that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The service-connected right knee disorders are adequately rated under the available schedular criteria and the objective findings of physical impairment are well documented.  

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Although the evidence indicates the Veteran is unable to engage in and maintain gainful employment as a result of his multiple medical disabilities, the Board finds the overall evidence of record in this case is not indicative of a marked interference with employment as a result of the service-connected right knee disabilities on appeal.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.


ORDER

Entitlement to a rating in excess of 20 percent for residuals, right knee injury, status post medial meniscus tear with traumatic arthritis and painful motion, is denied.

Entitlement to a rating in excess of 10 percent for residuals, right knee injury, with lateral instability, is denied.  


REMAND

A review of the record does not indicate the Veteran has been provided a specific VCAA notice concerning issue of entitlement to a TDIU, the Board finds such notice must be provided.  The Board also finds the claims for entitlement to service connection for an acquired psychiatric disorder and for entitlement to an increased rating for left knee arthritis have been raised, are inextricably intertwined with the TDIU issue and must be adjudicated prior to appellate review.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran contends, in essence, that he is unemployable as a result of his bilateral knee disabilities and that he has developed an acquired psychiatric disorder as secondary to his knee problems.  The Board finds additional action is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to develop and adjudicate the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a rating in excess of 10 percent for service-connected left knee arthritis.  The Veteran and his representative should be notified that additional action is required for appellate review of any adverse decision.

2.  The Veteran should be provided a VCAA notice specifically addressing what information and evidence not of record is needed to substantiate a claim for entitlement to a TDIU.  He should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to his TDIU claim.  After the Veteran has signed any appropriate releases all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be scheduled for a VA general medical examination (and any indicated specialty examinations as long as one opinion is rendered regarding employability based on the combined effects of all of the Veteran's service-connected disabilities) for an opinion as to whether or not the he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  All indicated tests and studies necessary for an adequate opinion should be conducted.  

Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the TDIU issue remaining on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


